 1   MONTI JORDANA LEVY, ESQUIRE
     Nevada Bar No. 8158
 2   SUNETHRA MURALIDHARA, ESQUIRE
     Nevada Bar No. 13549
 3   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 4   Suite 701
     Las Vegas, NV 89101
 5   Phone: (702) 382-4004
     Fax: (702) 382-4800
 6   mlevy@wmllawlv.com
     smuralidhara@wmllawlv.com
 7   Attorneys for Defendant Thien Dinh Le
 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                     )
                                                   )      CASE NO. 2:18-CR-00322-APG-BNW
12          Plaintiff,                             )
                                                   )
13                  vs.                            )
                                                   )
14   THIEN DINH LE,                                )
                                                   )
15          Defendant.                             )
                                                   )
16
                          UNOPPOSED MOTION TO WITHDRAW MOTION
17                            TO WITHDRAW PLEA AGREEMENT
18          Thien Dinh Le, by and through his attorneys, MONTI JORDANA LEVY, ESQUIRE, and
19   SUNETHRA MURALIDHARA, ESQUIRE, of Wright Marsh & Levy, hereby submit this
20   Unopposed Motion to Withdraw Motion to Withdraw Plea Agreement (ECF 115).
21          On May 21, 2021, the Ninth Circuit issued an opinion in United States v. Lopez, _F.3d_, No.
22   19-50305, 2021 WL 2024540 (9th Cir. May 21, 2021) holding that defendants are not rendered
23   ineligible for safety valve relief from mandatory minimums unless they have all three of the items
24   listed in 18 U.S.C. section 3553(f)(1). Accordingly, Mr. Le is eligible for safety valve relief, and
25   now requests this Court grant the instant motion allowing him to withdraw his Motion to Withdraw
26   Plea Agreement (ECF 115).
27   ///
28   ///
 1          The undersigned has discussed this filing with the government, and the government agrees
 2   Mr. Le is safety valve eligible.
 3          Dated this 24th day of May, 2021.
 4                                              Respectfully submitted:
 5                                              WRIGHT MARSH & LEVY
 6
 7                                              BY     /s/ Monti Jordana Levy
                                                   MONTI JORDANA LEVY, ESQUIRE
 8                                                 SUNETHRA MURALIDHARA, ESQUIRE
                                                   Attorney for Defendant Thien Dinh Le
 9
10
11
     IT IS SO ORDERED:
12
             May 25, 2021
     Dated:__________________
13
14                                                      ________________________
                                                        ANDREW P. GORDON
15                                                      UNITED STATES DISTRICT JUDGE
                                                        CASE NO. 2:18-CR-00322-APG-BNW
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
